Case 3:18-cv-00435-JLS-MSB Document 68-1 Filed 06/20/19 PageID.1264 Page 1 of 4


       1   Nadia P. Bermudez, Bar No. 216555
           Patrick J. Goode II, Bar No. 299697
    2      KLINEDINST PC
    3      501 West Broadway, Suite 600
           San Diego, California 92101
   4       (619) 239-8131/FAX (619) 238-8707
           nbermudez@klinedinstlaw.com
    5

   6
           Lindsay N. Casillas, Bar No. 269688
           KLINEDINST PC
   7       801 K Street, Ste. 2100
           Sacramento, CA 95814
   8       Phone: 916/444-7573
   9       Attorneys for Defendant
  10       EV ANS HOTELS, LLC

  11                            UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA
  12

  13
           JAMES RUTHERFORD, an                    Case No.   18-CV-00435-JLS (MSB)
           individual, THE ASSOCIATION 4
  14       EQUAL ACCESS,                           CERTIFICATE OF SERVICE
  15                    Plaintiffs,,
  16             V.                                Judge:       Hon. Janis L. Sammartino
  17                                               Magistrate Judge: Hon. Michael S. Berg
           EV ANS HOTELS, LLC, a                   Complaint Filed: 2/26/18
  18       California limited liability company    Trial Date: None set
           and DOES 1 to 50,
  19

  20                    Defendants.

  21

  22             I declare that:
  23             I am and was at the time of service of the papers herein, over the age of
  24       eighteen (18) years and am not a party to the action. I am employed in the County
           of San Diego, California, and my business address is 501 West Broadway, Suite
  25       600, San Diego, California 92101.          ,

  26             On June 20, 2019, I caused to be served the following documents:
  27              DEFENDANT EV ANS HOTELS, LLC'S EVIDENTIARY
                  HEARING BRIEF
  28
                                                    1
                                                                       CERTIFICATE OF SERVICE
                                                                          18-CV-00435-JLS (MSB)
Case 3:18-cv-00435-JLS-MSB Document 68-1 Filed 06/20/19 PageID.1265 Page 2 of 4


       1    □     BY REGULAR MAIL: I caused such envelopes to be deposited in the
                  United States mail, at San Diego, California, with postage thereon fully
   2              prepaid, individually, addressed to the parties as indicated. I am readily
   3              familiar with the firm's practice of collection and processing
                  correspondence in mailing. It is deposited with the United States postal
   4              service each day and that practice was followed in the ordinary course of
                  business for the service herein attested to. (Fed. R. Civ. P. 5(b )(2)(B).)
   5
   6       □      BY OVERNIGHT SERVICE: I caused such envelopes to be delivered by
                  Overnight/Express Mail Delivery to the addressee(s) noted in this Certificate
   7              of Service.

   8       □      BY FACSIMILE TRANSMISSION: I caused a true copy of the foregoing
                  document(s) to be transmitted (by facsimile#) to each of the parties
   9              mentioned above at the facsimile machine and as last given by that person
                  on any document which he or she has filed in this action and served upon
  10              this office.
  11
                  BY ELECTRONIC FILING SERVICE: By electronically filing the
  12              foregoing document(s) using the CM/ECF system. Service of an
                  electronically filed document upon a CM/ECF User who has consented to
  13              electronic service is deemed complete upon the transmission of the Notice
                  of Electronic Filing ("NEF"). The NEF will be maintained with the original
  14              document(s) in our office.
  15
           □      BY PERSONAL SERVICE: I served the person(s) listed below by leaving
  16             the documents, in an envelope or package clearly labeled to identify the
                 person being served, to be personally served via Cal Express Attorney
  17             Service on the parties listed on the service list below at their designated
                 business address.
  18

  19              D    By personally delivering the copies;

  20              D    By leaving the copies at the attorney's office;

  21                    D With a receptionist, or with a person having charge thereof; or
  22                    D In a conspicuous place in the office between the hours of             _
                            in the morning and five in the afternoon;
  23

  24
                 D     By leaving the copies at the individual's residence, a conspicuous
                       place, between the hours of eight in the morning, and six in the
  25                   afternoon.

  26
                 I declare that I am employed in the office of a member of the bar of this
  27       Court, at whose direction the service was made.
  28             SEE ATTACHED SERVICE LIST
                                                     2
                                                                          CERTIFICATE OF SERVICE
                                                                             l 8-CV-00435-JLS (MSB)
Case 3:18-cv-00435-JLS-MSB Document 68-1 Filed 06/20/19 PageID.1266 Page 3 of 4


       1          I am readily familiar with the firm's practice of collection and processing
           correspondence for mailing. Under that practice, it would be deposited with the
   2
           United States Postal Service on that same day with postage thereon fully prepaid at
   3       San Diego, California, in the ordinary course of business. I am aware that on
           motion of the party served, service is presumed invalid if postal cancellation date
   4       or postage meter date is more than one day after the date of deposit for mailing in
           affidavit.
   5
                I declare under penalty of perjury under the laws of the United States of
   6
           America that the foregoing is true and correct.
   7
                 Executed on June 20, 2019, at San Diego, California.
   8
   9

  10
  11

  12

  13

  14

  15

  16

  17

  18
  19

  20
  21

  22

  23

  24

  25
  26
  27

  28
                                                   3
                                                                        CERTIFICATE OF SERVICE
                                                                           18-CV-00435-JLS (MSB)
Case 3:18-cv-00435-JLS-MSB Document 68-1 Filed 06/20/19 PageID.1267 Page 4 of 4


       1                                     Service List
                                   Rutherford v. Evans Hotels, LLC
    2                                         3981-1008
    3
           Joseph R. Manning, Jr.                    Attorneys for Plaintiffs, JAMES
    4      Michael J. Manning                        RUTHERFORD, an individual, THE
           Tristan P. Jankowski                      ASSOCIATION 4 EQUAL ACCESS
    5
           Craig G. Cote
    6      Manning Law, APC                          949-200-8755 I FAX: 866-843-8308
           20062 S.W. Birth St., Ste. 200            joe@manninglawoffice.com;
    7      Newport Beach, CA 92660                   j barron@manninglawoffice.com;
                                                     mike@manninglawoffice.com;
    8
                                                     adapracticegroup@manninglawoffice.com
    9      Abbas Kazerounian, Esq.                   Attorneys for Plaintiffs, JAMES
   10      Matthew M. Loker, Esq.                    RUTHERFORD, an individual, THE
           Elizabeth Wagner, Esq.                    ASSOCIATION 4 EQUAL ACCESS
   11      KAZEROUNI LAW GROUP, APC
           245 Fischer A venue, Unit D 1             Telephone: (800) 400-6808
  12       Costa Mesa, CA 92626                      Facsimile: (800) 520-5523
  13
                                                     ak@kazlg.com / ml@kazlg.com /
  14                                                 elizabeth@kazlg.com
  15       Joshua B. Swigart, Esq.                Attorneys for Plaintiffs, JAMES
           HYDE & SWIGART                         RUTHERFORD, an individual, THE
  16       2221 Camino Del Rio South, Ste. 101    ASSOCIATION 4 EQUAL ACCESS
           San Diego, CA 92108
  17
                                                  Telephone: (619) 233-7770
  18                                              Facsimile: (619) 297-1022

  19                                              i osh@westcoastlitigation.com
  20
           17196805vl
  21

  22
  23

  24
  25

  26
  27
  28
                                                 4
                                                                      CERTIFICATE OF SERVICE
                                                                         l 8-CV-00435-JLS (MSB)
